PER CURIAM.
Although the Amended Complaint was framed as an “action to evict a tenant, it is clear from the record that the defendant, Limeco, Inc., is the fee owner of the property in question and not a tenant subject to eviction proceedings under Chapter 83, Florida Statutes. This was, in effect, an action in ejectment and was improperly instituted in the County Court. Exclusive original jurisdiction in ejectment actions rests in the Circuit Court, Section 26.012(2)(f), Florida Statutes (1981).
The Final Judgment awarding possession to the plaintiffs, Jack Wall, Jeannette Wall, and Jack Wall Chrysler-Plymouth, Inc., and the Final Judgment awarding attorney’s fees and costs are reversed.
Appellant’s Motion for attorney’s fees is denied.